10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:19-cv-O0660-APM Document 67-1 Filed 08/31/21 Page 1of 3

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

ee x
MONIQUE DAVIS,

Plaintiff, : Case No.
vs. : 19-cv-00660-APM
WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY,

Defendant.
ee x

DEPOSITION OF REZA GHORBANI, M.D.
Chevy Chase, Maryland
Thursday, July 22, 2021

4:04 PM

Job No.: 388263

Pages: 1 - 47

Recorded By: Jesse Greer

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:19-cv-O0660-APM Document 67-1 Filed 08/31/21 Page 2 of 3

Transcript of Reza Ghorbani, M.D.
Conducted on July 22, 2021
37

 

 

A Correct.

Q Would that be fair to say? Okay. Did
you recommend any other procedures at this time?

A We recommended the right side procedure.

QO Okay. Did she ever have the right side

procedure done?

A I do not believe she did.
Q Okay. And you can certainly look at
your notes. Do you remember why she did not have

the right surgery done, if she told you?

A I have to take a look at my notes and
you can help me what page it is.

Q Yeah. I'm starting at page 981 and the
date Counsel, is 3/19/2018.

A 981?

QO Yes. Page 981.

A Because she was pleased with the results
and she had 100 percent relief from that
procedure.

Q Okay. Now, you said that you had MRIs

done of Ms. Davis after she came to see you, did

you ever review the results of those MRIs?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:19-cv-O0660-APM Document 67-1 Filed 08/31/21 Page 3 of 3

Transcript of Reza Ghorbani, M.D.
Conducted on July 22, 2021
46

 

1 CERTIFICATE OF COURT REPORTER - NOTARY PUBLIC

2 I, Jesse Greer, the officer

3 before whom the foregoing deposition was taken, do
4 hereby certify that said proceedings were

5 electronically recorded by me; and that I am

6 neither counsel for, related to, nor employed by

7 any of the parties to this case and have no

8 interest, financial or otherwise, in its outcome.
9 IN WITNESS WHEREOF, I have hereunto set

10 | my hand and affixed my notarial seal this 28th day

11] of July, 2021.

“ fear den

13

 

14 JESSE GREER, NOTARY PUBLIC,

15 FOR THE STATE OF MARYLAND

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
